UNITED STATES D E P A R T M E N T OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

MAY

-

2 2001

Dr. Garry Gardner
Dupage Pediatrics, LTD
1306 Plainfield Road
Darien, Illinois 60561
Dear Dr. Gardner:
This is in response to your letter dated January 11, 2001 to Kenneth Warlick, former Director of
the Office of Special Education Programs (OSEP). In your letter, you expressed concern about
changes to the early intervention system in Illinois proposed by the Illinois Department of Human
Services (IDHS). You specifically object to the IDHS proposal to change the State's eligibility
criteria for children diagnosed with developmental delay.
We recently received a copy of a public notice in which IDHS begins the public participation
process with regard to several other proposed changes to the early intervention program. The
notice also states that "the State has indefinitely postponed implementation of Early Start as
proposed in the Notice of Proposed Rule .... " It is our understanding that the postponement
includes the State's proposed change to its definition of "developmental delay."
Part C of the Individuals with Disabilities Education Act (IDEA) requires that each State applying
for funds establish a definition of "developmental delay" for that State for purposes of
determining a child's eligibility for Pan C services. I 21 USC w167
1435(a)(1).
Therefore, this Department cannot reject a State's guidelines for determining developmental
delay, provided the State has followed the required procedures for including those guidelines in
its Part C grant application, as required by the statute. 20 USC w167
1437(a)(3)(A).
The definition of developmental delay currently used by IDHS is pan of its approved Pan C grant
application, in order to change that definition, the State must follow the IDEA public
participation requirements. 20 USC w1437(a)(7), 34 CFR 99303.110-113. Those requirements
include, in general terms: I) publishing the policy throughout the State for at least a 60-day
period, with opportunity for the public to comment for at least 30 of those days; 2) holding public
hearings, with 30-day notice; and 3) reviewing and considering public comments, and making
modifications that the State deems necessary, before adopting the policy. Thus, if IDHS decides
to go forward with a change to its definition of developmental delay, it would need to follow
these procedures. OSEP does check to see that States comply fully with these requirements, in
order to ensure that the public, including individuals with disabilities and parents of infants and
toddlers with disabilities, have input into the State policy-making process as required by IDEA.

in addition to children eligible for services due to developmental delay, the statute also provides that
children wRh a diagnosed physical or mental condition that has a high probability of resulting m
developmental delay are also eligible (20 USC w 1432(5)), we understand that IDHS is not proposing to
change ~ts interpretation of this category.

400 MARYLAND AVE S W WASHINGTON D C 20202

O u r mission Is to e n s u r e e q u a l a c c e s s to e d u c a t i o n a n d to p r o m o t e e d u c a t i o n a l excellence t h r o u g h o u t the N a t i o n

Page 2 - Dr. Garry Gardner

We appreciate your concern for the infants and toddlers with disabilities in Illinois.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special
Education Programs

